t c memo united_states tax_court nathan a peake petitioner v commissioner of internal revenue respondent docket no filed date nathan a peake pro_se william j gregg for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion to dismiss for lack of prosecution respondent’s motion we shall grant respondent’s motion background many of the facts are deemed established pursuant to rule c the record establishes and or petitioner does not dispute certain other facts petitioner resided in maryland at the time he filed the petition at a time not established by the record petitioner formed peake management group pmg to represent professional athletes peake enterprises pe to provide his personal services to professional athletes and peake construction during petitioner’s taxable_year sec_2002 and the years at issue petitioner received the following amounts of taxable_income from pe 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the years at issue year total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s total income for each of the years at issue shown above consisted of cash withdrawals from pe cash withdrawals checks issued and or account transfers from pe to petitioner petitioner’s family and or third parties on petitioner’s behalf checks issued and or account transfers and or distributions from pe to petitioner and or peake construction that were labeled loans purported loans petitioner did not have any federal_income_tax tax withheld for any of his taxable_year sec_2002 and nor did petitioner make any estimated_tax payments with respect to any of those years with respect to the cash withdrawals during petitioner’s taxable_year sec_2002 and petitioner received taxable_income as a result of the following cash withdrawals from pe each one of which was in an amount less than dollar_figure year total number of cash withdrawal sec_47 total amount dollar_figure big_number big_number big_number big_number big_number big_number pe did not issue to petitioner for any of petitioner’s taxable years at issue form_w-2 wage and tax statement form_w-2 or form 1099-misc miscellaneous income form 1099-misc with respect to any of petitioner’s cash withdrawals with respect to the checks issued and or account transfers during until at least date pmg earned_income from its clients in the form of management fees pmg income during that same period petitioner directed pmg to record in pmg’s books_and_records only the expenses associated with earning the pmg income pe to record the pmg income in pe’s books_and_records pe to pay that pmg income to petitioner petitioner’s spouse and or third parties on petitioner’s behalf through the issuance of checks and pe to designate in pe’s books_and_records those payments of pmg income to petitioner petitioner’s spouse and or third parties on petitioner’s behalf as consulting fees during petitioner’s taxable_year sec_2002 and petitioner received taxable_income as a result of the following checks issued and or account transfers from pe to petitioner petitioner’s family and or third parties on petitioner’s behalf year total checks issued and or account transfers dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pe did not issue to petitioner for any of petitioner’s taxable years at issue form_w-2 or form 1099-misc with respect to any of the checks issued and or account transfers with respect to the purported loans during petitioner’s taxable_year sec_2002 and petitioner received taxable_income as a result of the following distributions from pe to petitioner and or peake construction that were labeled loans year total purported loans -0- -0- dollar_figure big_number big_number big_number big_number pe did not issue to petitioner for any of petitioner’s taxable years at issue form_w-2 or form 1099-misc with respect to any of petitioner’s purported loans petitioner filed form_1040 u s individual_income_tax_return return for his taxable_year return as of the time of the evidentiary hearing in this case discussed below petitioner had not filed any return after he filed his return 2in petitioner hired a certified_public_accountant c p a to prepare one or more of his returns although that c p a prepared a return for at least one of petitioner’s taxable years or petitioner did not file a return for any taxable_year after taxable_year on date petitioner entered into a plea agreement in the u s district_court for the district of columbia u s district_court in which he pleaded guilty to tax_evasion under sec_7201 with respect to his taxable_year in that plea agreement petitioner also pleaded guilty to conspiracy to commit bank and wire fraud under u s c sec_371 on date the u s district_court inter alia sentenced petitioner to months in prison with two years of supervised release respondent issued a notice_of_deficiency notice to petitioner with respect to his taxable_year sec_2002 and in that notice respondent determined the following deficiencies in and additions under sec_6651 and f and a to petitioner’s tax additions to tax under deficiency dollar_figure big_number big_number big_number big_number big_number sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year in the notice respondent also determined in the alternative to respondent’s determination under sec_6651 that petitioner is liable for an addition_to_tax under sec_6651 from date until early date respondent’s counsel made repeated attempts to contact petitioner in order to prepare this case for trial and or to attempt to settle it petitioner was completely unresponsive to those attempts this case was called from the calendar for the trial session that began on date in baltimore maryland date baltimore trial session counsel for respondent appeared there was no appearance by or on behalf of petitioner respondent filed respondent’s motion this case was recalled for an evidentiary hearing with respect to respon- dent’s motion counsel for respondent appeared there was no appearance by or on behalf of petitioner 3it was at the request of respondent that we held an evidentiary hearing on date date evidentiary hearing at that hearing respondent presented evidence for petitioner’s taxable_year sec_2002 and with respect to the respective additions to tax under sec_6651 that respondent had determined for those years discussion petitioner bears the burden of proving error in respondent’s deficiency determination and respondent’s determinations under sec_6651 and sec_6654 with respect to each of his taxable_year sec_2002 and see rule a on the record before us we find that petitioner has failed to carry his burden of establishing any error in respondent’s deficiency determination and respondent’s determinations under sec_6651 and sec_6654 with respect to each of his taxable_year sec_2002 and on that record we sustain those determinations we address now respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file a return with respect to each of his taxable_year sec_2002 and in order for that addition_to_tax to apply we must consider essentially the same matters that are involved in determining whether a taxpayer is liable for the fraud_penalty under sec_6663 and its predecessor provision sec_6653 see 102_tc_632 consequently as is required for purposes of sec_6663 the commissioner of internal revenue commis- sioner must prove by clear_and_convincing evidence for purposes of section f that an underpayment exists for the year in question and that the failure_to_file a return for that year was due to fraud see sec_7454 sec_6651 b rule b see also 102_tc_632 the commissioner is not required however to prove the precise amount of the underpayment e g 96_tc_858 aff’d 959_f2d_16 2d cir to prove the existence of an underpayment the commissioner may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency e g 94_tc_654 moreover if the commissioner establishes by clear_and_convincing evidence for purposes of sec_6651 that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud e g good v commissioner tcmemo_2012_323 at on the record before us we find that respondent has established by clear_and_convincing evidence that there is an underpayment_of_tax with respect to each of petitioner’s taxable_year sec_2002 and in order to prove fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade tax which the taxpayer believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax e g parks v commissioner t c pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record e g dileo v commissioner t c pincite fraud is never presumed or imputed and should not be found in circumstances which create at most only a suspicion e g 92_tc_661 direct evidence of the requisite fraudulent intent is seldom available e g id the commissioner may prove fraud by circumstantial evidence e g 80_tc_1111 the courts have identified a number of so-called badges_of_fraud from which fraudulent intent may be inferred including the failure to maintain adequate books_and_records as required by the code and the regulations dealing in cash acts designed to conceal income the failure_to_file a return the consistent and substantial_understatement of income a conviction for tax_evasion under sec_7201 a conviction for other illegal activity the failure to cooperate with the commissioner’s representatives and the failure to appear for trial see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 449_f2d_311 9th cir aff’g per curiam tcmemo_1969_48 99_tc_202 parks v commissioner t c pincite 91_tc_1049 aff’d 926_f2d_1470 6th cir 61_tc_249 aff’d 519_f2d_1121 5th cir tipton v commissioner tcmemo_1994_624 wl at wilson v commissioner tcmemo_1994_454 wl at mobley v commissioner tcmemo_1993_60 wl at aff’d without published opinion 33_f3d_1382 11th cir register v commissioner tcmemo_1990_576 wl although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud e g petzoldt v commissioner t c pincite in the present case for the taxable years at issue except as indicated below petitioner failed to maintain adequate books_and_records as required by the code and the regulations received substantial cash withdrawals structured his cash withdrawals so that each such withdrawal was in an amount less than dollar_figure in an attempt to avoid certain federal reporting requirements knew that he was required to file returns but willfully did not file returns consistently and substantially understated income was convicted under sec_7201 for tax_evasion with respect to his taxable_year was convicted under u s c sec_371 for conspiracy to commit bank and wire fraud completely failed before the date baltimore trial session to cooperate with respondent’s counsel in order to prepare this case for trial and or to attempt to settle it and failed to appear at the call of this case from the calendar for the date baltimore trial session and at the recall of this case for the date evidentiary hearing on the record before us we find that respondent has established by clear_and_convincing evidence that petitioner intended to evade tax with respect to each of his taxable_year sec_2002 and which he believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax on that record we further find that respondent has established by clear_and_convincing evidence that petitioner is liable for the addition_to_tax under sec_6651 for each of those years to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
